Citation Nr: 0416109	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  97-04 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome to include the issue of whether the veteran 
submitted a timely substantive appeal.  

2.  Entitlement to an increased disability evaluation for the 
veteran's peptic ulcer disease with a hiatal hernia, 
currently evaluated as 10 percent disabling, to include the 
issue of whether the veteran submitted a timely substantive 
appeal.  

3.  Entitlement to an increased disability evaluation for the 
veteran's right knee chondromalacia, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased disability evaluation for the 
veteran's left knee chondromalacia, currently evaluated as 10 
percent disabling.  

5.  Entitlement to a compensable disability evaluation for 
the veteran's right urethral stone.  

6.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 (2003) based upon a period of 
convalescence following an April 1999 hospitalization.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1980 to January 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Winston-Salem, North Carolina, Regional Office which, in 
pertinent part, denied service connection for a 
cardiovascular disability.  In January 1994, the veteran 
informed the Department of Veterans Affairs (VA) that he had 
moved to Missouri.  The veteran's claims files were 
subsequently transferred to the St. Louis, Missouri, Regional 
Office (RO). 

In June 1994, the veteran was afforded a hearing before a VA 
hearing officer.  In April 1996, the RO, in pertinent part, 
denied increased evaluations of the veteran's right knee 
chondromalacia and left knee chondromalacia.  In August 1996, 
the veteran was afforded a hearing before a VA hearing 
officer.  In December 1997, the RO, in pertinent part, denied 
service connection for irritable bowel syndrome and an 
increased evaluation for the veteran's peptic ulcer disease 
with a hiatal hernia.  In January 1999, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  In December 1999, the Board denied 
service connection for a cardiovascular disability and 
remanded the issues of the veteran's entitlement to service 
connection for irritable bowel syndrome to include the issue 
of whether he submitted a timely substantive appeal; an 
increased evaluation for his peptic ulcer disease with a 
hiatal hernia to include the issue of whether he submitted a 
timely substantive appeal; and compensable evaluations for 
his right knee chondromalacia and left knee chondromalacia to 
the RO for additional action.  

In February 2000, the RO denied both an increased evaluation 
for the veteran's right urethral stone and a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 based 
upon convalescence following an April 1999 hospitalization.  
In March 2002, the RO, in pertinent part, increased the 
evaluations for the veteran's right knee chondromalacia and 
left knee chondromalacia from noncompensable to 10 percent 
disabling and determined that he had not submitted timely 
substantive appeals from the denial of both service 
connection for irritable bowel syndrome and an increased 
evaluation for his peptic ulcer disease with a hiatal hernia.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on the veteran's part.  


REMAND

In his September 2001 and April 2002 Appeal to the Board (VA 
Form 9), the veteran requested a hearing before a Veterans 
Law Judge sitting at the RO.  In his April 2004 Appellant's 
Brief, the accredited representative clarified that the 
veteran's appeal should be again remanded to the RO so that 
the veteran could be afforded the requested hearing before a 
Veterans Law Judge sitting at the RO.  The Board notes that 
since the veteran's June 1994 hearing before a hearing 
officer and his January 1999 hearing before the undersigned, 
additional issues have been perfected on appeal.  
Accordingly, this case is REMANDED for the following action:  

The RO should schedule the veteran for 
the requested hearing before a Veterans 
Law Judge sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


